DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inouye et al. (US 2021/0306473).
Regarding claim 1, Inouye discloses an information processing apparatus comprising a controller configured to: 
5receive a function purchase instruction of an image forming apparatus (see paras 23-25, 29, 34, 43-44, and 57-59, a mobile device 102 can install a print application from a cloud server 106 providing a user the ability to pay for functions and printing capabilities of a printing device 104); and 
based on receiving the function purchase instruction, provide a mobile terminal with execution information, the execution information being for causing the mobile terminal to download a target application and to execute the target application, the target application being an application software for purchasing a function of the image forming 10apparatus (see paras 25, 29, 43-44, 57-59, 63, 65-66, and 68, based on an event, such as scanning a QR code on a printing device, a mobile device can download a printer application that provides a user the ability to pay for functions and printing capabilities of a printing device 104).
Regarding claim 14, Inouye discloses a non-transitory computer-readable medium storing a computer program readable by a computer of a mobile terminal, the computer program, when executed by the computer, causes the mobile terminal to perform: 
20based on an image forming apparatus receiving a function purchase instruction, receiving execution information from an information processing apparatus, the execution information being for causing the mobile terminal to download an application software for the mobile terminal and to execute the application software, the application software being for purchasing a function of the image forming apparatus; and 25on a condition that the execution information has been received from the information processing apparatus, downloading and executing the application software (see paras 25, 29, 43-44, 57-59, 63, 65-66, and 68, based on an event, such as scanning a QR code on a printing device, a mobile device can download a printer application that provides a user the ability to pay for functions and printing capabilities of a printing device 104).
Regarding claim 2, Inouye further discloses wherein the controller is further configured to: 
receive purchase information from the mobile terminal on which the target 15application is downloaded, the purchase information indicating purchase of a function of the image forming apparatus (see paras 29, 34, 41, 43, 63, and 68-69, mobile device 102 uses a downloaded printer application to select functions for printing or scanning uses a printer device 104 and pays for the functions and printing parameters using the printer application); and 
based on receiving the purchase information, activate the function of the image forming apparatus (see paras 41 and 68-69, after confirmation of payment for selected functions and printing parameters a document is printed by printer device 104).  
Regarding claims 203 and 19, Inouye further discloses wherein the target application is an application software that provides some functions of a main application, the main application being a predetermined application software that can be executed in the mobile terminal (see paras 25 and 43-44, a mobile device can download a printer application that provides a user the ability to pay for functions and printing capabilities of a printing device 104).  
Regarding claim 6, Inouye further discloses wherein the function purchase instruction is issued through a user's operation on a22 predetermined icon image displayed on a display of the image forming apparatus (see para 65, the printer application includes icons).  
Regarding claim 7, Inouye further discloses wherein the controller is configured to provide the mobile terminal with support 5function information and purchase information, the support function information indicating a function supported by the image forming apparatus, the purchase information indicating a purchase status of a function of the image forming apparatus, and the support function information and the purchase information being used in a case a function supported by the image forming apparatus and a not-purchased function of the image forming apparatus are 10displayed in the target application (see paras 34, 65, and 68-69, a printer application displays to a user a function cost menu and a list of printing parameters and capabilities of a printing device 104 and prompts the user for approval of the selected functions and parameters as well as payment for such).  
Regarding claim 8, Inouye further discloses wherein the execution information includes the support function information and the purchase information as parameters (see paras 34, 65, and 68-69, a printer application displays to a user a function cost menu and a list of printing parameters and capabilities of a printing device 104 and prompts the user for approval of the selected functions and parameters as well as payment for such).  
Regarding claim 9, Inouye further discloses wherein the controller is further configured to: 
in a case the image forming apparatus receives a first function purchase instruction not including information of a specific function, provide first execution information to the 20mobile terminal, the first execution information being for displaying a functions list screen displaying a list of functions of the image forming apparatus on a display of the mobile terminal (see paras 68-69, if print parameters are not set by a user during print job selection a user is prompted to provide print parameters during the approval process); and 
in a case the image forming apparatus receives a second function purchase instruction including the information of the specific function, provide second execution information to the 25mobile terminal, the second execution information being for displaying a detail screen having a detail of the specific function and a purchase button on the display of the mobile terminal (see paras 68-69, if print parameters are not set by a user during print job selection a user is prompted to provide print parameters during the approval process, the approval process provides a detailed screen and approval by the user finalizes the purchase).  
Regarding claim 10, Inouye further discloses wherein the first function purchase instruction is issued through a user's operation 30on an icon image for general function purchase displayed on a display of the image forming apparatus (see paras 65-66 and 68, a user of mobile device 102 uses the printer application is used to select a function of printer 104 to utilize and payment is made for such), and 
wherein the second function purchase instruction is issued through a user's operation an icon image of the non-activated specific function displayed on the display of the image 23 forming apparatus (see para 69, if print parameters are not set by a user during print job selection a user is prompted to provide print parameters during the approval process, the approval process provides a detailed screen and approval by the user finalizes the purchase).  
Regarding claim 11, Inouye further discloses wherein a function purchasable with the target application among functions of the 5image forming apparatus comprises at least one of a color printing function and a cloud storage function (see para 65, one of the print parameters that can be set is color printing).  
Regarding claim 12, Inouye further discloses wherein the information processing apparatus is a server separated from the image 10forming apparatus (see Fig. 1 and paras 34 and 38-40, cloud server 106 is separate from  printer 104).  
Regarding claim 13, Inouye further discloses wherein the controller is configured to provide the execution information by displaying code information in which the execution information is coded on a display of the 15image forming apparatus (see paras 56-57 and 61, based on an event, such as scanning a QR code on a printing device, a mobile device can download a printer application that provides a user the ability to pay for functions and printing capabilities of a printing device 104).  
Regarding claim 15, Inouye further discloses wherein the application software is started up in a case a predetermined screen 30displayed on a display of the mobile terminal is operated after the execution information is received (see paras 58 and 65, based on an event, such as scanning a QR code on a printing device, a mobile device can download a printer application that provides a user the ability to pay for functions and printing capabilities of a printing device 104).  
Regarding claim 16, Inouye further discloses24 wherein the computer program, when executed by the computer, causes the mobile terminal to perform, 
executing the application software (see paras 25 and 43-44, a mobile device can download a printer application that provides a user the ability to pay for functions and printing capabilities of a printing device 104), 
wherein the application software, when executed by the computer, causes the mobile 5terminal to perform: 
receiving support function information and purchase information from the information processing apparatus, the support function information indicating a function supported by the image forming apparatus, and the purchase information indicating a purchase status of a function of the image forming apparatus; and 10based on the received support function information and the purchase information, displaying a functions list screen on a display of the mobile terminal, the functions list screen including a list of functions of the image forming apparatus (see paras 34, 65, and 68-69, a printer application displays to a user a function cost menu and a list of printing parameters and capabilities of a printing device 104 and prompts the user for approval of the selected functions and parameters as well as payment for such).  
Regarding claim 17, Inouye further discloses 15wherein based on receiving a user's operation on a function displayed on the functions list screen, the application software, when executed by the computer, further causes the mobile terminal to perform displaying a detail screen on the display, the detail screen including a detail of the operated function and a purchase button (see para 69, a user is presented with a function cost menu for selected a function of the printer 104, after selection of a function a user is prompted to provide approval, the approval process provides a detailed screen and approval by the user finalizes the purchase).  
Regarding claim 2018, Inouye further discloses wherein the application software, when executed by the computer, further causes the mobile terminal to preform: 
transmitting a purchase request to an EC server, the purchase request requesting purchase of a function of the image forming apparatus (see paras 33-34, 38-40, 43, and 61, mobile device 102 sends a payment request to cloud server 106 via the printer application); 
25receiving a purchase completion notification from the EC server, the purchase completion notification indicating that purchase of the function of the image forming apparatus is completed (see paras 39 and 63, a payment receipt and confirmation is provided); and 
based on receiving the purchase completion notification, transmitting an activation request to the information processing apparatus, the activation request requesting 30activation of the function of the image forming apparatus (see paras 63 and 68-69, after confirmation of the payment and selected functions a printer 104 starts printing).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inouye as applied to claims 3 and 19 above, and further in view of Murray (US 2021/0056552).
Regarding claims 4 and 20, Inouye does not disclose expressly wherein the target application is App Clips.
Murray discloses wherein the target application is App Clips (see paras 33 and 39, App Clips is a piece of code downloaded from a server that is a portion of an application but does not involve downloading the full application).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the App Clips type of application, as described by Murray, with the system of Inouye.
The suggestion/motivation for doing so would have been to provide quicker downloads of a smaller application that uses less memory capacity thereby avoiding cluttering a mobile device with unnecessary applications.
Therefore, it would have been obvious to combine Murray with Inouye to obtain the invention as specified in claims 4 and 20.

25RegardingRegarding claim 5, Inouye further discloses wherein the main application is an application software for causing the image 30forming apparatus to execute a predetermined function (see paras 25, 29, 43-44, 57-59, 63, 65-66, and 68, based on an event, such as scanning a QR code on a printing device, a mobile device can download a printer application that provides a user the ability to pay for functions and printing capabilities of a printing device 104).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677